Citation Nr: 1549096	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a disability rating higher than 20 percent for post-operative left shoulder disability with resection of the left clavicle.

4.  Entitlement to an extension of a temporary total rating following left shoulder surgery beyond June 30, 2011, under the provisions of 38 C.F.R. § 4.30.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the January 2011 decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder, finding that no new and material evidence had been submitted, and proposed to reduce the temporary total rating assigned to the Veteran's post-operative left shoulder disability to 20 percent.  In the April 2011 decision, the RO implemented the reduction and also denied the Veteran's claim for entitlement to a TDIU.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for an acquired psychiatric disorder as a claim to reopen.
Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the record contains diagnoses of multiple acquired psychiatric disorders, including major depressive disorder and anxiety disorder, during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).  Hence, the Board has characterized the claim involving an acquired psychiatric disorder as listed on the title page.

The Board further finds it useful to explain the procedural history regarding the Veteran's claim for increase.  Here, as noted above, in the January 2011 rating decision, the RO granted the Veteran a temporary total evaluation for his left shoulder disability following surgery.  In the April 2011 rating decision, the RO established an ending date of June 30, 2011, for the temporary total evaluation, framing the issue as a "reduction" of the temporary total evaluation.  However, as made clear in 38 C.F.R. § 4.30, the assigning of a termination date for the temporary total evaluation "will not be subject to § 3105(e)," which governs reductions in evaluations of service-connected disabilities.  Thus, the issues have been framed as listed above-entitlement to an extension of the period of temporary total evaluation first assigned in the January 2011 rating decision, and entitlement to an increased rating for the left shoulder disability for the periods not covered by temporary total evaluation.

The decision below addresses the Veteran's petition to reopen a previously denied claims of service connection for an acquired psychiatric disorder.  The underlying service connection issue, as well as the remaining claims on appeal, is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, which was identified at the time as PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the May 2008 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the Veteran's claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  Since the prior final denial of the claim of service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2008 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran was notified of the RO's May 2008 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the May 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.  In September 2010, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for an acquired psychiatric disorder was the May 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the Veteran's initial claims for service connection for psychiatric disability in concurrent rating decisions dated in January 2007 and May 2008 and, in so doing, found in pertinent part that the Veteran had not established that his current diagnosis was etiologically linked to service or to his service-connected left shoulder disability.  The Veteran did not perfect an appeal to the January 2007 or May 2008 decision, which therefore became final.  The Veteran now asserts that he has an acquired psychiatric disorder that is related to service or to his service-connected left shoulder disability.  As a result, the Veteran contends that service connection for an acquired psychiatric disorder is warranted.

Evidence of record in 2008 included the Veteran's service treatment records, review of which reflects that they are silent as to any complaints or diagnosis of any psychiatric difficulties.  Post-service records documented that the Veteran had sought treatment on multiple occasions for psychiatric complaints, which were diagnosed variously as PTSD, mood disorder, major depression, and adjustment disorder due to "chronic pain."  In particular, records of the Veteran's award of SSA disability benefits contained an evaluation of the Veteran's residual functional capacity, dated in August 2004, in which his depression was attributed to chronic pain solely from a non-service-connected back injury, not to his left shoulder disorder.  Also of record was a VA examination from December 2006, at which time the Veteran was diagnosed with adjustment disorder.  The examiner found the etiology of the disability to be "multifactorial in nature" but did not offer a more specific opinion.  

Relevant evidence added to the record since the prior denials includes records of treatment the Veteran has received from VA treatment providers since that date, including in particular a June 2014 treatment note in which his treatment provider diagnosed "depression due to pain and other medical condition(s)."  In the same treatment record, the provider specifically discussed the Veteran's "shoulder pain due to SC [service-connected] disability." As such, the Board finds that the evidence, in the form of the June 2014 VA treatment note, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the May 2008 rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that his current psychiatric disorder was related to his service-connected left shoulder disability.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that his current psychiatric disorder is etiologically linked to his left shoulder disability.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the May 2008 determination-the possibility that the Veteran's current psychiatric disorder may be related to his service-connected left shoulder disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting that his current acquired psychiatric disorder may be caused or worsened by his pain stemming, at least in part, from his service-connected left shoulder disability.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for an acquired psychiatric disorder have been met.



ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for an acquired psychiatric disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim, as well as the claims for increase and entitlement to a TDIU.

As noted above, post-service treatment records reflect that the Veteran has been treated for an acquired psychiatric disorder, diagnosed variously as PTSD, mood disorder, major depression, and adjustment disorder due to "chronic pain."  In June 2014, the Veteran's VA treatment provider diagnosed him with "depression due to pain and other medical condition(s)"  and specifically discussed his "shoulder pain due to SC [service-connected] disability." The Veteran has contended that he believes his current psychiatric problems are related, at least in part, to pain from his service-connected left shoulder disability.   

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a psychiatric disability such as posttraumatic stress disorder or depression.  Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder, including as secondary to service-connected left shoulder disability.  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo examination by a VA or VA-contracted psychiatrist or psychologist, who must review the Veteran's claims file and his assertions and assign diagnoses for each psychiatric disorder he experiences.  For each such diagnosis, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  The examiner must also offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder has been caused or made chronically worse by the Veteran's service-connected left shoulder disorder.  The June 2014 VA practitioner's statement, as well as the diagnoses assigned to the Veteran and noted above, must be discussed in the context of any negative opinion. 

Regarding the Veteran's claim for increase, review of the claims file reflects that he was provided VA examination in November 2010 to assess the current severity of his left shoulder disorder.  Report of that examination reflects that the Veteran complained of ongoing pain, stiffness, and instability in his left shoulder.  He stated that he was unable to do overhead work or lift more than five pounds and was thus unable to work.  He was noted to have tenderness in the shoulder as well as limited movement, but no guarding, spasm, weakness, effusion, or instability was noted.  Flexion was noted to be to 110 degrees, with abduction to 80 degrees, with pain at the endpoints of motion.  The examiner diagnosed the Veteran with degenerative joint disease of the left shoulder and clavicle that prevented him from engaging in overhead work but did not prevent sedentary employment.   

In addition, the Veteran has sought ongoing treatment with both private and VA treatment providers for his left shoulder disability.  Review of the treatment records reflects that the Veteran has complained on multiple occasions of worsening pain in his left shoulder, and underwent additional surgery on the shoulder in January 2014.  In addition, in his June 2011 notice of disagreement, the Veteran stated that his left shoulder disorder had worsened since the last VA examination, which took place in November 2010.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the November 2010 VA examination but looks in particular to statements made by the Veteran in his June 2011 notice of disagreement, in which he stated that his left shoulder disability has worsened significantly since the last VA examination.  In addition, the Veteran has been afforded no VA examination following his January 2014 left shoulder surgery.  There is thus no meaningful way for the Board to evaluate the current condition of the Veteran's left shoulder at any point following the surgery.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected post-operative left shoulder disability with resection of the left clavicle.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. 
§ 5103A.  Updated VA treatment records should also be secured.

Concerning the claim for entitlement to a TDIU, because an increased rating for the Veteran's left shoulder disorder could affect the claim for entitlement to a TDIU, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim of entitlement to a disability rating higher than 20 percent for post-operative left shoulder disability with resection of the left clavicle.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claim for increase could well impact the claim on appeal for entitlement to a TDIU, these issues must be considered together.  In that connection, the Board notes that with regard to an extra-schedular rating for TDIU, even if the rating for the Veteran's service-connected left shoulder does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU rating may nonetheless be assigned if it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In such a case, the AOJ should submit the case to the Director, Compensation Service, for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

Regarding the issue of entitlement to an extension of a temporary total rating following left shoulder surgery beyond June 30, 2011, under the provisions of 38 C.F.R. § 4.30, the Board notes that in an April 2011 rating decision, the RO assigned an end date of June 30, 2011, for the temporary total evaluation for post-surgical convalescence following left shoulder surgery.  In June 2011, as discussed in the Introduction, above, the Veteran submitted correspondence expressing disagreement with the initial ending date assigned for the grant of a temporary total evaluation.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  The Veteran must be scheduled for VA examinations and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  Each examiner must consider the Veteran's documented history and his contentions.

Psychiatric examination- The examiner must review the claims file, examine the Veteran, and provide diagnoses for each psychiatric disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is otherwise attributable to the Veteran's period of service.  The examiner must further offer opinions as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder was either (1) caused or (2) aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected left shoulder disability. (If the Veteran is found to have any psychiatric disorder that is aggravated by service-connected disability, the examiner must also quantify the approximate degree of aggravation.)

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

Left shoulder examination-The examiner must clarify whether there is ankylosis of the Veteran's scapula-humeral articulation, and if so, whether it is favorable, intermediate, or unfavorable.  The examiner must also address the Veteran's limitation of motion in connection with his left shoulder disorder.  The examiner must also address whether there is other impairment of the left humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements.  

The examiner must also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal working movements.  The examination must include range-of-motion studies.  With regard to range-of-motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the left shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner should also describe the degree of occupational impairment attributable to the Veteran's left shoulder disability.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, if the Veteran's disability rating does not meet the requirements of 38 C.F.R. § 4.16(a) for any portion of the appeal period, and it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the claim for a TDIU must be referred to VA's Director, Compensation Service, for adjudication on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

5.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the June 2011 notice of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claim for extension of a temporary total rating following left shoulder surgery beyond June 30, 2011, under the provisions of 38 C.F.R. § 4.30.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


